 
Exhibit 10.9


AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


This Amendment No.1 to Employment Agreement is entered into as of this 31st day
of December, 2008, by and between SMITH-MIDLAND CORPORATION, a Delaware
corporation (the “Company”), and RODNEY I. SMITH (the “Executive”), and amends
the Employment Agreement, dated as of September 30, 2002, by and between the
Company and the Executive (the “Employment Agreement”).


WHEREAS, the parties hereto wish to amend the Employment Agreement to, among
other things, make such agreement conform to the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).


NOW, THEREFORE, in consideration of the mutual covenents and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.  The third sentence of Section 5(b)(i) of the Employment Agreement is amended
in its entirety to read as follows: “The Royalty shall be payable monthly as
shall be consistent with the Company’s payroll procedures from time to time”.


2.  The annual performance Bonus described in Section 5(c)(i) of the Employment
Agreement shall be paid, at the discretion of the Company, provided that the
Executive is employed by the Company on January 1st of the year following the
year for which the bonus is earned and shall be paid no later than December 31st
of the year following the year for which the bonus is earned.


3.  All reimbursements of expenses to be paid by the Company to the Executive
pursuant to Sections 5(d) and 6 of the Employment Agreement which would be
taxable to the Executive shall be made as soon as practicable following
submission of a reimbursement request, but no later than the end of the year
following the year during which the expense was incurred.


4.  The definition of “Disability” in Section 8(b) of the Employment Agreement
shall be amended to have the meaning set forth in Section 409A of the Code and
the regulations thereunder.


5.  With respect to the second sentence of Section 9(d) of the Employment
Agreement: (a) the words “to the extent permitted by law” shall be added after
“The Company shall” at the beginning of the sentence, and (b) the following
language appearing in parenthetical is hereby deleted in its entirety: “(or, to
the extent such benefits cannot be provided, the Company shall make a cash
payment to the Executive in an amount sufficient (on an after tax basis) to
allow the Executive to obtain comparable benefits for such period).”


6.  The period during which the Executive shall be entitled to exercise options
as set forth in the second to last sentence in Section 9(d) and in the second to
last sentence in Section 9(e) of the Employment Agreement shall be amended to be
“the lesser of three years following the Date of Termination or the original
expiration date of such options.”
 
 
 
 

--------------------------------------------------------------------------------

 



7.  The following shall be added to the end of the first sentence of Section
9(f) of the Employment Agreement (i.e. after the words “to avoid such tax”): “to
the extent necessary to comply with Section 409A of the Code; such reductions
shall first apply against the latest scheduled cash payments, then to current
cash payments and then to non-cash benefits.”


8.  The following Section is added to the end of Section 9 as Section 9(g) of
the Employment Agreement:


(g)  Specified Employee.  Notwithstanding any other provision of this Agreement,
if (i) the Executive is to receive payments or benefits under Section 9 by
reason of his separation from service (as such term is defined in Section 409A
of the Code) other than as a result of his death, (ii) the Executive is a
“specified employee” within the meaning of Code Section 409A for the period in
which the payment or benefits would otherwise commence, and (iii) such payment
or benefit would otherwise subject the Executive to any tax, interest or penalty
imposed under Section 409A of the Code (or any regulation promulgated
thereunder) if the payment or benefit would commence within six months of a
termination of the Executive’s employment, then such payment or benefit required
under Section 9 shall not commence until the first day which is at least six
months after the termination of the Executive employment.  Each severance
installment contemplated under this Section 9 shall be treated as a separate
payment in a series of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii).  Such payments or benefits, together with simple interest
calculated at LIBOR as of the date of such separation from service, which would
have otherwise been required to be made over such six month period, shall be
paid to the Executive in one lump sum payment or otherwise provided to the
Executive as soon as administratively feasible after the first day which is at
least six months after the termination of Executive’s employment.  Thereafter,
the payments and benefits shall continue, if applicable, for the relevant period
set forth above.  For purposes of this Agreement, all references to “termination
of employment” and other similar language shall be deemed to refer to the
Executive’s “separation from service” as defined in Treasury Regulation Section
1.409A-1(h), including, without limitation, the default presumptions thereof.
 
 
SMITH-MIDLAND CORPORATION
 
 
By:  /s/ Wesley A Taylor

--------------------------------------------------------------------------------

Name: Wesley A. Taylor
Title: Vice President of Administration
 
 
By:  /s/ Rodney I. Smith

--------------------------------------------------------------------------------

RODNEY I. SMITH
 
 

--------------------------------------------------------------------------------





